NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 19 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JAIDERMAN RAMON DIAZ DE LEON,                    No. 09-71432

               Petitioner,                       Agency No. A095-571-398

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Jaiderman Ramon Diaz de Leon, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Diaz de Leon

failed to establish that he was or would be persecuted on account of any protected

ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (petitioner who

refused to join guerrillas did not establish they would persecute him because of his

political opinion rather than because of his refusal to fight with them); Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“[a]n alien’s desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). Accordingly, Diaz de Leon’s asylum and

withholding of removal claims fail.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71432